                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-00378-ODW-2

 Defendant           Tomari Ahmon Casellas                                   Social Security No. 8         9   2   7
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     June     17   2019

  COUNSEL                                                               Humberto Diaz, panel
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 18:1029(b)(2) CONSPIRACY; Count 2: 18:1028A(a)(1), 2(a) AGGRAVATED IDENTITY THEFT, AIDING
          AND ABETTING
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
            70 months on Counts One and Two of the indictment. This term consists of 46 months on
Count One, and 24 months on Count Two of the Indictment, to be served consecutively to the term
imposed on Count One.


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $18,172.51 pursuant to 18 U.S.C. §
3663A.

The amount of restitution ordered shall be paid as follows:

1. Pennsylvania State Employees Credit Union $199.49
2. American Express $128.88
3. TD Bank $4,087.50
4. First National Bank $4,209.83
5. USAA $508.37
6. Synchrony Bank $2,994.23
7. Citigroup $681.98
8. Bank of America $4,411.20
9. Credit One Bank $325.00
10. Bank of America $626.03
$18,172.51
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
 USA vs.     Tomari Ahmon Casellas                            Docket No.:   CR 17-00378-ODW-2




Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, nominal monthly payments of at least 10% of defendant's gross
monthly income but not less than $100, whichever is greater, shall be made during the period of supervised
release and shall begin 30 days after the commencement of supervision.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment.


The defendant shall be held jointly and severally liable with co-defendants Ryan Morshuan Thompson, Sonia
Lorraine Ornelas Militante, Richard Danelle Durden, and Erika Rene Justice (Docket No. 2:17CR00378-ODW)
for the amount of restitution ordered in this judgment. The victims' recovery is limited to the amount of their loss
and the defendant's liability for restitution ceases if and when the victims receive full restitution.


Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency.


The defendant shall comply with General Order No. 18-10.


Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years.
This term consists of three years on Count One and one year on Count Two of the Indictment, all such terms to
run concurrently under the following terms and conditions:


    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
       Services Office and General Order 18-10, including the conditions of supervised release set forth in
       Section III of General Order 18-10.


    2. During the period of community supervision, the defendant shall pay the special assessment and
       restitution in accordance with this judgment's orders pertaining to such payment.


CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2
 USA vs.      Tomari Ahmon Casellas                             Docket No.:   CR 17-00378-ODW-2




    3. The defendant shall cooperate in the collection of a DNA sample from himself.



         4. Thedefendant shall apply all monies received from income tax refunds to the outstanding Court-
         ordered financial obligation. In addition, the defendant shall apply all monies received from lottery
         winnings, inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
         Court-ordered financial obligation.



        5. The defendant shall not obtain or possess any driver's license, Social Security number, birth
         certificate, passport or any other form of identification in any name, other than the defendant's true legal
         name, nor shall the defendant use, any name other than his true legal name without the prior written
         approval of the Probation Officer.



         6.   When not employed or excused by the Probation Officer for schooling, training, or other acceptable
              reasons, the defendant shall perform 20 hours of community service per week as directed by the
              Probation & Pretrial Services Office.
The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.


The Court recommends defendant to be housed in the Terminal Island facility.
The Court recommends defendant to participate in the 500-hour RDAP.


It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons on or before 12 noon, on September 16, 2019. In the absence of such designation, the defendant shall
report on or before the same date and time, to the United States Marshal located at the Roybal Federal
Building, 255 East Temple Street, Los Angeles, California 90012.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --


    1. The nature and circumstances of the offense and the history and characteristics of the defendant;


CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3
 USA vs.     Tomari Ahmon Casellas                                           Docket No.:     CR 17-00378-ODW-2

    2. The need for the sentence imposed --
              a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                 punishment for the offense;
              b. To afford adequate deterrence to criminal conduct;
              c. To protect the public from further crimes of the defendant; and
              d. To provide the defendant with needed correctional treatment in the most effective manner.
    3. The kinds of sentences available;
    4. The guideline sentencing range;
    5. The need to avoid unwarranted sentence disparities among defendants with similar records who have
       been found guilty of similar conduct; and
    6. The need to provide restitution to any victims of the offense.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




           June 17, 2019
  Date                                                   U. S. D District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                         Clerk, U.S. District Court




          June 17, 2019                                  Sheila
                                                           By S. English /s/
  Filed Date                                             Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.                                                                9.
       The defendant must not commit another federal, state, or local           The defendant must not knowingly associate with any persons engaged in
       crime;                                                                   criminal activity and must not knowingly associate with any person convicted
                                                                                of a felony unless granted permission to do so by the probation officer. This
 2.    he defendant must report to the probation office in the federal          condition will not apply to intimate family members, unless the court has
       judicial district of residence within 72 hours of imposition of a        completed an individualized review and has determined that the restriction is
       sentence of probation or release from imprisonment, unless               necessary for protection of the community or rehabilitation;
       otherwise directed by the probation officer;
                                                                        10.     The defendant must refrain from excessive use of alcohol and must not
 3.    The defendant must report to the probation office as instructed by       purchase, possess, use, distribute, or administer any narcotic or other
       the court or probation officer;                                          controlled substance, or any paraphernalia related to such substances, except
                                                                                as prescribed by a physician;
 4.    The defendant must not knowingly leave the judicial district
                                                                      11.
       without first receiving the permission of the court or probation         The defendant must notify the probation officer within 72 hours of being
       officer;                                                                 arrested or questioned by a law enforcement officer;

 5.    The defendant must answer truthfully the inquiries of the probation12.   For felony cases, the defendant must not possess a firearm, ammunition,
       officer, unless legitimately asserting his or her Fifth Amendment        destructive device, or any other dangerous weapon;
       right against self-incrimination as to new criminal conduct;
                                                                          13.   The defendant must not act or enter into any agreement with a law
 6.    The defendant must reside at a location approved by the probation        enforcement agency to act as an informant or source without the permission
       officer and must notify the probation officer at least 10 days before    of the court;
       any anticipated change or within 72 hours of an unanticipated
       change in residence or persons living in defendant’s residence; 14.      As directed by the probation officer, the defendant must notify specific persons
                                                                                and organizations of specific risks posed by the defendant to those persons and
 7.    The defendant must permit the probation officer to contact him or        organizations and must permit the probation officer to confirm the defendant’s
       her at any time at home or elsewhere and must permit confiscation        compliance with such requirement and to make such notifications;
       of any contraband prohibited by law or the terms of supervision and
       observed in plain view by the probation officer;                  15.    The defendant must follow the instructions of the probation officer to
                                                                                implement the orders of the court, afford adequate deterrence from criminal
 8.    The defendant must work at a lawful occupation unless excused by         conduct, protect the public from further crimes of the defendant; and provide
       the probation officer for schooling, training, or other acceptable       the defendant with needed educational or vocational training, medical care, or
       reasons and must notify the probation officer at least ten days          other correctional treatment in the most effective manner.
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 5
 USA vs.     Tomari Ahmon Casellas                                                Docket No.:   CR 17-00378-ODW-2


   The defendant must also comply with the following special conditions (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.



            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6
 USA vs.     Tomari Ahmon Casellas                          Docket No.:   CR 17-00378-ODW-2




CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 7
    USA vs.    Tomari Ahmon Casellas                                                Docket No.:     CR 17-00378-ODW-2




                                                                        RETURN



    I have executed the within Judgment and Commitment as follows:

    Defendant delivered on                                                            to
    Defendant noted on appeal on
    Defendant released on
    Mandate issued on
    Defendant’s appeal determined on
    Defendant delivered on                                                            to

at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                              United States Marshal


                                                                  By
     Date                                                     Deputy Marshal




                                                                    CERTIFICATE



    I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
    legal custody.

                                                              Clerk, U.S. District Court


                                                                  By
     Filed Date                                               Deputy Clerk




                                                   FOR U.S. PROBATION OFFICE USE ONLY


  CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 8
 USA vs.     Tomari Ahmon Casellas                                             Docket No.:     CR 17-00378-ODW-2



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 9
